IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DUQUESNE CITY AND DUQUESNE                  : No. 22 WM 2017
CITY SCHOOL DISTRICT,                       :
                                            :
                   Respondents              :
                                            :
                                            :
            v.                              :
                                            :
                                            :
BURTON SAMUEL COMENSKY,                     :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 24th day of April, 2017, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.